Title: To Thomas Jefferson from Joseph Dougherty, 18 December 1823
From: Dougherty, Joseph
To: Jefferson, Thomas


Dear Sir
Washington City
Dec 18th 1823
The present oppertunity affords me new pleasure to have it in my power to send by the stage—a box of resins—a present from your worthy friend Mr H Julian. The box was given to Phill, but it was not possible for him to take it on his portmanteau, without  the risk of loosing all, or materialy injuring the Horses back—as he will frequently have occasion to ride into the woods after the Cattle.My Anxiety is great to see you and the family once more—if I can possibly have the summers work setted up, I will have the pleasure of seeing you next month.Your Humble Servt.Jos Dougherty